Willson, Judge.
I. Defendant’s special plea of former acquittal presents no legal defense whatever in bar of this prosecution. That his co-defendant Wheelis, indicted jointly with him, had been tried and acquitted, could not operate as an acquittal of this defendant. Conceding that Wheelis and defendant were partners in keeping the gaming table, each was amenable individually and separately, and the acquittal or conviction of one would not bar the prosecution against the other. They were not indicted as a firm, but individually. The court did not err in instructing the jury to disregard said special plea. Said plea should have been excepted to, and should have been stricken out.
*408Opinion delivered November 24, 1886.
II. There was no error in the organization of the jury. A jury in the county court is composed of six men. (Code Crim. Proc., Art. 595.) It is formed by drawing from the box the names of twelve jurors, “or so many as there may be,” etc. (Code Crim. Proc., Art. 646.) In this instance there were but six regular jurors, and the defendant was required to pass upon these before others were summoned and put in the box. This was correct practice. It was not required of the court to have the panel filled to twelve, unless there were that many regular jurors, nor was it required that the panel should be filled to twelve before passing upon the six already in the box. (Code Crim. Proc., Arts. 644, 647.) Besides, if there was any irregularity in the formation of the jury, it is not made apparent that defendant was injured thereby.
III. Defendant’s bill of exceptions to the rejection of the testimony of Wheel is fails to show the objections made to said testimony, and does not even show that it was rejected by the court. Such being the character of the bill, it can not be considered.
IV. In view of the evidence, the charge of the court is sufficient and correct. It is conclusively shown that the table was kept for gaming purposes, and there was no evidence warranting the special instructions requested by defendant.
We find no error in the conviction, and it is affirmed,

Affirmed.